Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed April 13, 2020.  This application is a continuation of PCT/jp2019/043287, filed November 5, 2019 which claims the benefit of JP2018-209220, filed November 6, 2018.  Claims 1-20 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the transmitter and the signal lack an antecedent basis. It is not clear how the discriminator determines a proper signal output.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (2017/0177106).
Regarding claim 1, the claimed is shown in Figure 1; the claimed operational surface is shown as item 401; the clamed rear surface is shown as item 402; and the claimed sensor is shown as item 20. Kihara does not explicitly refer to a support structure to prevent warping of the panel.  However, Figure 1 shows side portion 403 which would provide some rigidity to the surfaces.  It would have been obvious to provide a support structure as suggested by the reference.  A rigid surface would improve the operation of the sensor.
Regarding claim 2, Kihara does not explicitly teach a transmitter.  However, the output of the sensor functions like a switch for the control of an electronic device.  It would have been obvious to use a conventional wire to transmit the signal to a remote receiver within the device.
Regarding claim 3, Kihara teaches a plurality of sensor devices with each sensor located on the main surface. It would have been obvious to use the same transmitter for different sensors as long as the outputs of the sensors can be distinguished by the receiver. One of ordinary skill in the art would be familiar with signal transmission.  Thus, the use of a multiplexed transmitter would be within the routine skill of the art yielding predictable results.
Regarding claim 4, the first and second supports may be considered the side portions of the housing as shown in Figure 1.  Thus, the sensor would be between the supports.
Regarding claim 5, one of ordinary skill in the art would recognize that the side portions may be located on either the top or the bottom surface.  The locations of the supports are considered an obvious design choice since the location is not critical to the invention.
Regarding claim 6, Figure 1 shows supports at opposed lateral ends of the surface.
Regarding claim 7, the side supports are parallel to the plane and are also parallel to each other.
Regarding claim 8, the side supports are at opposite lateral ends of the panel.
Regarding claim 13, it would have been obvious to make the support structure integral by molding the support with the surface of the panel to simplify the manufacturing.
Regarding claim 14, Figure 1 shows a first and a second sensor that are spaced apart where each sensor provides an output indicative of pressing.  The use of a transmitter is conventional and can be found on remote controls, phones, and other electronic devices to allow remote control of devices.  It would have been obvious to use conventional means for their known functions.  Kihara does not teach a comparator.  The use of a comparator is a conventional device that triggers an output only when a threshold is reached.  It would have been obvious to include such an element to prevent the accidental actuation of a function by unwanted output by the sensory device.  
Regarding claim 15, the generation of different signals by different frequencies is known in the art.  
Regarding claim 16, Figure 1 shows the support in a first direction.  The sensor is a piezoelectric member fashioned as a thin sheet.  One of ordinary skill in the art would be familiar with piezoelectric sensors and their operation.  The use of a chiral polymer is conventional.  It would have been obvious to one of ordinary skill in the art to use conventional materials to make the sensor and to stretch the piezoelectric member in the proper direction to achieve the proper signal output.
Regarding claim 17, the control of a light source remotely is known in the art.  The electrical device in Kihara is a smartphone.  It is well-known that smartphones may include an app for remote control of lights.  It would have been obvious to use the smartphone to remotely control a light source by controlling the switch for turning the light on and off.  
Regarding claim 18, it would have been obvious to distinguish among the sensors by a comparison unit to allow more than one device to be controlled by distinguishing between the different switches.  Kihara teaches that the switches may have different outputs.
Regarding claim 19, Kihara teaches the sensor on an operational surface and a detector formed as a film.  See Figure 9.
Regarding claim 20, the dimensions of the film is considered an obvious design choice.  It would have been obvious for the film to cover the entire operation surface to accommodate more than one sensor.
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otera et al (11,243,632) teaches a piezoelectric device with display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



July 20, 2022